DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections

1.	Claims 2-5 and 7- 20 are objected to because of the following informalities:  
In claims 2-5, in line 1, “A branch metric unit as claimed in claim 6” probably mean “The branch metric unit as claimed in claim 6”. 
In claims 7- 20, in line 1, “A sequence detector as claimed in claim 13” probably mean “The sequence detector as claimed in claim 13”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



2.	Claim 20 is rejected under 35 U.S.C. 101 as the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to “A computer program product” which is interpreted as being a computer program per se under the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims1-10 and 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haratsch (2008/0189532) in view of Reuven (US 6788750).

4.    As per claim 1, Haratsch teaches a method for calculating branch metrics, associated with possible transitions between states of a trellis, in a sequence detector for detecting symbol values corresponding to samples of an analog signal transmitted over a channel, the method comprising, for each said sample and each said transition: calculating a plurality of distance values indicative of distance between that sample and respective hypothesized sample values for that transition (Haratsch, ¶0039); 
While Haratsch doesn’t explicitly mention, Reuven teaches in parallel with calculation of said distance values, comparing the sample with a set of thresholds, each defined between a pair of successive said hypothesized sample values arranged in value order, to produce a comparison result (Reuven, Col 4 L30-35); and selecting an optimum distance value as a branch metric for the transition in dependence on said Therefore, taking the combined teaching of Haratsch and Reuven as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation for the benefit of decoding received information more accurately. 

5.	Claims 6 and 20 are similarly analyzed as claim 1 for obviousness reason discussed above.

6.    As per claim 2, Haratsch in view of Reuven teaches a method as claimed in claim 1 wherein each threshold is defined as halfway between said pair of hypothesized sample values (Reuven, Col 10 L55-67).

7.	Claim 7 is similarly analyzed as claim 2 for obviousness reason discussed above.

8.    As per claim 3, Haratsch in view of Reuven teaches a method as claimed in claim 1 including selecting the minimum distance value as said branch metric (Reuven, Col 4 L30-35).

9.	Claim 8 is similarly analyzed as claim 3 for obviousness reason discussed above.



11.	Claim 9 is similarly analyzed as claim 4 for obviousness reason discussed above.

12.    As per claim 5, Haratsch in view of Reuven teaches a method as claimed in claim 1 for use with a channel having an impulse response with L > 0 interfering channel coefficients, the method including selecting said optimum distance value in dependence on said comparison result and the sign of each said channel coefficient (Haratsch, ¶0068-0069, 0039).

13.	Claim 10 is similarly analyzed as claim 5 for obviousness reason discussed above.

14.    As per claim 13, Haratsch in view of Reuven teaches a sequence detector for detecting symbol values corresponding to a sequence of samples of an analog signal transmitted over a channel, the sequence detector comprising: a branch metric unit as claimed in claim 6 (see claim 6)  for calculating branch metrics for each said sample and each said transition (Haratsch, ¶0039); a path metric unit, arranged to receive branch metrics from the branch metric unit, adapted to calculate path metrics for respective survivor paths to each state of said trellis and to select, for each state, a latest symbol value in the survivor path to that state in dependence on the branch metrics (Haratsch, 

15.    As per claim 14, Haratsch in view of Reuven teaches a sequence detector as claimed in claim 13 wherein, in the branch metric unit, each said threshold is defined as halfway between said pair of hypothesized sample values (Reuven, Col 4 L30-35).

16.    As per claim 15, Haratsch in view of Reuven teaches a sequence detector as claimed in claim 13 wherein, in the branch metric unit, the selection logic is adapted to select the minimum distance value as said branch metric (Reuven, Col 4 L52-58).

17.    As per claim 16, Haratsch in view of Reuven teaches a sequence detector as claimed in claim 13 wherein, in the branch metric unit, the distance calculation logic is adapted to calculate each distance value as the modulus of the difference between the sample and the respective hypothesized sample value (Reuven, Col 6 L49-62).

18.    As per claim 17, Haratsch in view of Reuven teaches a sequence detector as claimed in claim 13 for use with a channel having an impulse response with L > 0 interfering channel coefficients, wherein, in the branch metric unit, the selection logic is adapted to select said optimum distance value in dependence on said comparison result and the sign of each said channel coefficient (Reuven, Col 6 L49-62).
19.	Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haratsch (2008/0189532) in view of Reuven (US 6788750), and further in view of Sun (US 2007/0217522).

20.    As per claim 11, Haratsch in view of Reuven teaches a branch metric unit as claimed in claim 6 (see claim 6). Haratsch in view of Reuven doesn’t explicitly mention, Sun teaches the unit being adapted to calculate branch metrics in a two-state 4-PAM Viterbi detector (Sun ¶0051). Therefore, taking the combined teaching of Haratsch, Reuven and Sun as a whole, it would have been obvious and/or well-known to one having ordinary skill in the art at the time of the invention to implement the well-known methods or optimum alternative Viterbi detector for the benefit of decoding received information more accurately as desired. 

21.	Claim 18 is similarly analyzed as claim 11 for obviousness reason discussed above.

22.	Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haratsch (2008/0189532) in view of Reuven (US 6788750), and further in view of Anim-Appiah (US 2005/0243941).

23.    As per claim 12, Haratsch in view of Reuven teaches a branch metric unit as claimed in claim 6 (see claim 6). Haratsch in view of Reuven doesn’t explicitly mention, Therefore, taking the combined teaching of Haratsch, Reuven and Anim-Appiah as a whole, it would have been obvious and/or well-known to one having ordinary skill in the art at the time of the invention to implement the well-known methods or optimum alternative Viterbi detector for the benefit of decoding received information more accurately as desired.

24.	Claim 19 is similarly analyzed as claim 2 for obviousness reason discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637